Jil Mazer-Marino
Chapter 7 Trustee
Cullen and Dykman LLP
100 Quentin Roosevelt Boulevard
Garden City, New York 11530
(516) 357-3700

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------
In re:
                                                              Chapter 7
        William Calhoun,                                      Case No: 20-10332-rg

                                 Debtor.
-----------------------------------------------------------

                  SECOND STIPULATION AND ORDER EXTENDING
                TRUSTEE’S AND UNITED STATES TRUSTEE’S TIME TO
                  OBJECT TO THE DEBTOR’S DISCHARGE AND/OR
                               MOVE TO DISMISS


        WHEREAS, William Calhoun (the “Debtor”) filed a voluntary petition (the

“Petition”) for relief under Chapter 7 of Title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of

New York (Manhattan Division); and

        WHEREAS, Jil Mazer-Marino was appointed the Interim Chapter 7 Trustee of

the Debtor’s estate (the “Trustee”); and

        WHEREAS, pursuant to the Notice of Chapter 7 Bankruptcy Case, Meeting of

Creditors, and Deadlines, May 11, 2020 was fixed as the last day to file a complaint

objecting to the discharge of the Debtor and/or file a motion to dismiss; and
       WHEREAS, by stipulation and order entered on April 27, 2020, the deadline to

object to discharge was extended to July 10, 2020; and

       WHEREAS, the Debtor has consented to an extension of the Trustee’s and the

United States Trustee’s time to object to the Debtor’s discharge under Bankruptcy Code

section 727 and has consented to an extension of the deadline to move to dismiss this

case, including under Bankruptcy Code section 707(b).

NOW, THEREFORE, it is stipulated and agreed by and between the undersigned that:

       1.     The Trustee and the United States Trustee’s time to object to the discharge

of the Debtor and/or move to dismiss the Debtor’s case including under Bankruptcy Code

section 707(b) is extended for a period through and including October 10, 2020, without

prejudice to the Trustee and the United States Trustee’s rights to seek a further extension

or extensions of such time.

       2.     This stipulation may be executed in counterparts and each such counterpart

together with the others shall constitute one and the same instrument, and facsimile

signatures herein shall be deemed to be original signatures.

                [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                             2
          3.     The parties hereto consent to the entry of the stipulation as an order in this

case.

Dated: Garden City, New York
       June 16, 2020
                                                       /s/ Jil Mazer-Marino
                                                       Jil Mazer-Marino
                                                       Chapter 7 Trustee
                                                       Cullen and Dykman LLP
                                                       100 Quentin Roosevelt Boulevard
                                                       Garden City, New York 11530
                                                       (516) 357-3700

Dated: New York, New York
       June __, 2020

                                                                                        .
                                                       Michael E. Liptrot, Esq.
                                                       Attorney for Debtor
                                                       17 State Street, Fl. 4
                                                       New York, New York 10004
                                                       (212) 269-2500


NO OBJECTION

WILLIAM K. HARRINGTON,
UNITED STATES TRUSTEE


By:       _/s/ Andrew D. Velez Rivera_________
          Andrew D. Velez Rivera, Trial Attorney


SO ORDERED this _____
day of ____________, 2020


___________________________
United States Bankruptcy Judge
1920903




                                                   3
          3.     The parties hereto consent to the entry of the stipulation as an order in this

case.

Dated: Garden City, New York
       June 16, 2020
                                                       /s/ Jil Mazer-Marino
                                                       Jil Mazer-Marino
                                                       Chapter 7 Trustee
                                                       Cullen and Dykman LLP
                                                       100 Quentin Roosevelt Boulevard
                                                       Garden City, New York 11530
                                                       (516) 357-3700

Dated: New York, New York
       June 16__, 2020


                                                                                        .
                                                       Michael E. Liptrot, Esq.
                                                       Attorney for Debtor
                                                       17 State Street, Fl. 4
                                                       New York, New York 10004
                                                       (212) 269-2500


NO OBJECTION

WILLIAM K. HARRINGTON,
UNITED STATES TRUSTEE


By:       ______________________
          Andrew D. Velez Rivera, Trial Attorney


SO ORDERED this _____
day of ____________, 2020


___________________________
United States Bankruptcy Judge
1920903




                                                   3
